           Case 3:09-cv-04980-SI Document 114 Filed 05/06/19 Page 1 of 2



 1   MICHAEL S. DANKO (SBN 111359)
     mdanko@dankolaw.com
 2   KRISTINE K. MEREDITH (SBN 158243)
     kmeredith@dankolaw.com
 3   CLAIRE Y. CHOO (SBN 252723)
     cchoo@dankolaw.com
 4   DANKO MEREDITH
     333 Twin Dolphin Drive, Suite 145
 5   Redwood Shores, CA 94065
     Telephone: (650) 453-3600
 6   Facsimile: (650) 394-8672

 7   Attorneys for Plaintiffs
     SUSAN GALINIS and RICHARD GALINIS
 8
 9                                  UNITED STATES DISTRICT COURT

10                               NORTHERN DISTRICT OF CALIFORNIA

11                                      SAN FRANCISCO DIVISION

12   SUSAN GALINIS & RICHARD GALINIS,                    Case No. 3:09-cv-04980-SI
13            Plaintiffs,                                DECLARATION OF CLAIRE Y. CHOO IN
                                                         SUPPORT OF: (1) PLAINTIFF’S
14   vs.                                                 OPPOSITION TO BAYER’S DAUBERT
                                                         MOTION TO EXCLUDE EXPERT
15   BAYER CORPORATION, et al.,                          TESTIMONY ON GENERAL CAUSATION
                                                         (DOC # 102) AND (2) PLAINTIFF
16            Defendants.                                GALINIS’S OPPOSITION TO BAYER’S
                                                         MOTION FOR SUMMARY JUDGMENT
17                                                       (DOC #103)
18                                                       Hearing Date: June 14, 2019
                                                         Time: 10:00 a.m.
19                                                       Place: Courtroom 1
                                                         Judge: Hon. Susan Illston
20

21            I, Claire Y. Choo, declares as follows:

22            1.       I am an attorney with the firm Danko Meredith, the attorneys of records for

23   plaintiffs Susan Galinis and Richard Galinis in this matter. I am admitted to practice before

24   this court.

25            2.       I have personal knowledge of the facts set forth herein and if called as a witness,

26   could and would testify competently thereto. This declaration is being made in support of

27   Plaintiffs’ Opposition to Bayer’s Daubert Motion to Exclude Expert Testimony On General

28
                                                1
      DECL. OF CLAIRE Y. CHOO IN SUPPORT OF (1) PLTF. OPPO. TO DAUBERT MOTION (DOC
           #102) AND (2) PLTF. OPPO. TO MOT. FOR SUMMARY JUDGMENT (DOC #103)
                                    Case No. 3:09-cv-04980-SI
       Case 3:09-cv-04980-SI Document 114 Filed 05/06/19 Page 2 of 2



 1   Causation (Doc #102) and Plaintiff Galinis’s Opposition to Bayer’s Motion for Summary

 2   Judgment (Doc #103).

 3          3.      Attached hereto as Exhibit 1.1 is a true and correct copy of the expert report of

 4   Dr. Bruce T. Adornato dated December 17, 2016.

 5          4.      Attached hereto as Exhibit 3.1 is a true and correct copy of the expert report of

 6   Dr. John Griffin dated December 20, 2016.

 7          5.      Attached hereto as Exhibit 8.1 is a true and correct copy of the expert report of

 8   Dr. April Zambelli-Weiner dated December 21, 2016.
 9          6.      Attached hereto as Exhibit 9 is a true and correct copy of excerpts of the

10   transcript of the deposition of Dr. Mary Ann Co-Asino taken in this action on August 25, 2016.

11          7.      Attached hereto as Exhibit 11 is a true and correct copy of excerpts of the

12   transcript of the deposition of Susan Galinis taken in this action on August 3, 2016.

13          8.      Attached hereto as Exhibit 23 is a true and correct copy of an email from

14   Maureen Cronin dated August 16, 2014 and the attachment to the email which was the final

15   version of the Yasmin & VTE White Paper, Bates-numbered BHCPYAZ015694645.

16          9.      Attached hereto as Exhibit 38 is a true and correct copy of an email to Dr.

17   Dinger re: “Defence Studies – status reports, budget,” dated June 28, 2016, Bates-numbered

18   BSPYAZ002337618.

19          I declare under penalty of perjury under the laws of the United States of America that

20   the foregoing declaration is true and correct.

21          Executed at Redwood Shores, California on May 6, 2019.

22

23                                                          /s/ Claire Y. Choo
                                                      _____________________________
                                                            Claire Y. Choo
24

25

26

27

28
                                                2
      DECL. OF CLAIRE Y. CHOO IN SUPPORT OF (1) PLTF. OPPO. TO DAUBERT MOTION (DOC
           #102) AND (2) PLTF. OPPO. TO MOT. FOR SUMMARY JUDGMENT (DOC #103)
                                    Case No. 3:09-cv-04980-SI
